Exhibit 10.1

TAX SHARING AGREEMENT

          This AGREEMENT, effective as of March 3, 1998, is made by and between
Vishay Intertechnology, Inc. (“VISHAY”) and Siliconix, Inc. (“SILICONIX”).

WITNESSETH:

          WHEREAS, VISHAY, through its subsidiary Vishay TEMIC Semiconductor
Acquisition Holdings Corp., has acquired 80.4% of the stock of SILICONIX from
Daimler Benz Technology Corporation on March 2, 1998, pursuant to the
acquisition agreement dated December 16, 1997; and

          WHEREAS, the parties hereto are part of an affiliated group (“VISHAY
Group”) as defined in Section 1504(a) of the Internal Revenue Code (“Code”); and

          WHEREAS, the VISHAY Group files a consolidated federal income tax
return in accordance with Code Section 1501 and various consolidated, unitary,
or combined state tax returns; and

          WHEREAS, VISHAY is the common parent of the VISHAY Group, within the
meaning of Code Section 1504(a)(1) and the Treasury Regulations Section 1.1502;
and

          WHEREAS, it is the intent and desire of the parties hereto that a
method be established for the allocation of the consolidated, unitary, or
combined tax liabilities among SILICONIX and other members of the VISHAY Group.

          NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, the parties hereto agree as follows:

          1.          VISHAY is responsible for determining when a federal or
state consolidated, unitary, or combined tax return is to be filed and for the
timely filing of such return, including the submission of all tax payments due
in connection therewith, and Vishay has the sole right to elect to file said
consolidated, unitary, or combined tax return.

          2.          Where a consolidated, unitary, or combined federal or
state tax return is to be filed, SILICONIX shall prepare its own separate
company and group tax returns, and shall record its own tax liability as if it
were associated only with its own subsidiary corporations, taking into account
all tax credits and losses only to the extent they are available to VISHAY,
whether or not currently utilizable. 




          3.          In the event that SILICONIX’s federal or state tax return
is prepared in accordance with Paragraph 2 and such tax return discloses a tax
liability, SILICONIX shall pay such tax liability to VISHAY on the dates and in
the amounts it would have been required to pay such tax liability to the
Internal Revenue Service or to the state fiscal authorities had it filed such
tax return directly with the federal or state tax authorities. Interest and
penalties for underpayments, overpayments and late payments will apply in the
same manner as if all tax payments were made directly to the Internal Revenue
Service or the state tax authorities.  At Vishay’s option, payments for interest
and penalties may be waived.

          4.          Any tax proceeding (whether involving a refund claim,
audit or deficiency, proposed or determined) which arises or is commenced by
VISHAY or its designee with respect to the consolidated, unitary, or combined
federal or state income tax liability of the VISHAY Group for any taxable year
of which SILICONIX is or was included or includible as a member of the VISHAY
Group, shall be controlled, commenced, defended, or prosecuted solely by VISHAY
or its designee, in consultation with counsel and accountants selected by
VISHAY, with SILICONIX to bear a proportionate and properly allocable share of 
the cost and expense of said proceeding; provided however, that VISHAY or its
designee shall consult with SILICONIX in good faith if and to the extent that
the conduct of such tax proceeding may affect SILICONIX’s rights and obligations
under this agreement, and provided further that if any such proceeding shall
involve a separate return year carryback of SILICONIX for which a payment was
made under Paragraph 7, SILICONIX shall bear the cost and expense of that
proceeding.  Any tax proceeding with respect to a separate company federal or
state tax liability or tax return of SILICONIX, for any tax period during which
it is part of the VISHAY Group shall be controlled by VISHAY or its designee, in
consultation with SILICONIX and with SILICONIX to bear all costs and expenses of
said proceeding.

          5.          In the event SILICONIX separates from the VISHAY Group, if
there is any unused federal or state net operating loss or tax credit generated
by SILICONIX prior to the date of separation computed pursuant to Paragraph 2,
VISHAY shall pay SILICONIX an amount equal to the reduction in the consolidated,
unitary, or combined income tax liability, of the VISHAY Group for any year
(whether or not subsequent to the period in which such loss or credit occurs) as
a result of using such net operating loss or tax credit.   The reduction in the
consolidated, unitary, or combined income tax liability shall be determined on a
basis of with and without the SILICONIX net operating loss or tax credit and
shall be determined in accordance with the US federal consolidated return
Treasury regulations and applicable state rules, taking into account all tax
credits, all carryback and carryforward items, and all special tax
classifications which would be available to VISHAY.




          6.          For purposes of Paragraph 5, the payment for net operating
losses and tax credits which are utilized as provided in Paragraph 5, shall be
made upon SILICONIX’s separation from the VISHAY Group.  The payment computed
under paragraph 5 shall be reduced to the extent SILICONIX utilized the
respective net operating loss or tax credit in computing its separate taxable
income under Paragraph 3.  Such payment shall be made within 90 days of
separation.

          7.          In the event the separate return tax liability of
SILICONIX referred to in Paragraphs 2 for any year is increased or decreased
(“Adjustment”) by reason of (a) filing of an amended return or returns or (b) an
examination of the return or returns by the Internal Revenue Service or other
tax authorities, SILICONIX’s separate return tax liability shall be recomputed
to reflect such Adjustment.  In accordance with such recomputations, any
increase or decrease in the separate return tax liability shall be paid by
SILICONIX to VISHAY or refunded by VISHAY to SILICONIX including interest,
whichever the case may be.

VISHAY INTERTECHNOLOGY, INC.

 

 

 

 

 

 

 

By:

/s/ RICHARD N. GRUBB

 

 

--------------------------------------------------------------------------------

 

 

Richard N. Grubb

 

 

Chief Financial Officer

 

 

 

 

 

 

 

SILICONIX, INC.

 

 

 

 

 

 

 

By:

/s/ KING OWYANG

 

 

--------------------------------------------------------------------------------

 

 

King Owyang

 

 

President

 